UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-1009



KAREN M. KINGSBURY MILLER,

                                             Plaintiff - Appellant,

          versus

BREIT, DRESCHER & BREIT, P.C.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard B. Kellam, Senior District
Judge. (CA-93-1052)


Submitted:   November 21, 1995             Decided:   March 26, 1996


Before HALL, WILKINS, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Karen M. Kingsbury Miller, Appellant Pro Se.      Gregory Albert
Giordano, SHUTTLEWORTH, RULOFF, GIORDANO & KAHLE, Virginia Beach,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying her

action seeking monetary penalties under 29 U.S.C.A. § 1132(c)(1)

(West Supp. 1995) for failure to timely notify her of her rights to

continue her health insurance benefits, and denying her motion for

costs and attorney's fees. We have reviewed the record and the dis-
trict court's opinions and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Kingsbury Miller
v. Breit, Dresher & Breit, P.C., No. CA-93-1052 (E.D. Va. Nov. 25,

1994 & Jan. 30, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2